                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JOHN SCATCHELL,                    )
                                   )
                  Plaintiff,       )                     Case No. 18-cv-3989
                                   )
     v.                            )                     Honorable John F. Kness
                                   )
VILLAGE OF MELROSE PARK, RONALD M. )                     Honorable Jeffrey Cummings
SERPICO, SAM C. PITASSI, MICHAEL   )
CASTELLAN, and STEVE ROGOWSKI,     )
                                   )
                  Defendants.      )

                    DEFENDANTS’ RESPONSE TO PLAINTIFF’S
                MOTION TO EXTEND THE DISCOVERY CUTOFF DATE

       Plaintiff’s Motion to extend the discovery cutoff generally, and for the length of time

requested (until September 30, 2020), should be denied because it is unnecessary and it would

needlessly prolong the litigation. In particular, Defendants state:

       1.      This is an action brought by John J. Scatchell (also called “Scatchell Sr.” or

“Senior”) in June 2018 relating to his employment with the Village of Melrose Park. On June

11, 2020 this Court set August 14, 2020 as the fact discovery cutoff. [Dkt No. 62]

       2.      On July 1, 2020, the Parties submitted a Joint Status Report [Dkt No. 66], where

they identified any remaining discovery.        The discovery identified by Plaintiff was “the

depositions of two current VMP PD officers, a private individual, and the 30(b)(6) deposition of

the Village…” and “Plaintiff may be tendering additional Rule 33, 34 and 36 Requests before the

close of fact discovery.”

       3.      Plaintiff took the depositions of the two current VMP PD officers on August 3

and August 4, 2020. As to the “private individual,” his deposition had been initially scheduled

for March 4, 2020, but was cancelled and was never rescheduled. Because that deposition has
been “pending” for more than five months, it should not be allowed as an excuse to extend the

discovery cutoff date.

          4.    Plaintiff issued a Second Amended 30(b)(6) Notice on July 11, 2020, containing

ten topics. Defendants objected to Topics 2 & 3 and the issues have been fully briefed [Dkt Nos.

69, 72 & 73] and are awaiting the Court’s decision. If the Court denies the Motion to Quash the

30(b)(6) Notice regarding those two topics and allows deposition(s) to proceed on them, that

should not compel a general discovery extension; any extension should be limited to those two

topics.

          5.    As to the remaining eight topics in Plaintiff’s Second Amended 30(b)(6) Notice,

the Village presented two witnesses and seven of the eight topics were completed. There was a

glitch on one topic (Topic 10) and Defendants agree that a fourteen-day extension of discovery is

appropriate, but any discovery extension should be limited to the completion of that topic.

          6.    As to the “additional Rule 33, 34 and 36 Requests” Plaintiff anticipated, the only

one outstanding is a Rule 34 Request that Plaintiff issued to the Village on August 12, 2020, two

days before the discovery cutoff. Here too, while the Village will respond to the August 12,

2020 Requests, Plaintiff should not be allowed to manipulate the discovery cutoff simply by

serving the Requests two days before the discovery cutoff.

          7.    The bottom line here is that despite taking multiple depositions, and despite the

production of tens of thousands of pages of documents, the facts simply do not support Plaintiff’s

claims and this effort to extend discovery is nothing more than an attempt to delay summary

judgment, and that should not be permitted.

          8.    Counsel for the Individual Defendants agree with and join this Response.

          WHEREFORE, Defendants respectfully request that Plaintiff’s Motion Extend the




                                                2
Discovery Cutoff be denied, except for 30(b)(6) Topic 10, and that the Court grant such further

and additional relief as the Court deems just and proper.

Dated: August 18, 2020                              VILLAGE OF MELROSE PARK


                                                    By: ____/s Jeffrey S. Fowler
                                                           One of Its Attorneys
Jeffrey S. Fowler (6205689)
Laner Muchin, Ltd.
515 North State Street, Suite 2800
Chicago, Illinois 60654
(312) 467-9800
(312) 467-9479 (fax)




                                                3
                                    Certificate of Service

       I, the undersigned attorney, hereby certify that a copy of the foregoing Response was

served upon counsel for the Plaintiff on this 18th day of August, 2020, through the functions of

the Court’s e-filing system, to:

                                    Cass T. Casper
                                    Talon Law, LLC
                                    105 West Madison Street, Suite 1350
                                    Chicago, Illinois 60602
                                    etc@talonlaw.com

                                    Gianna Scatchell
                                    Law Offices of Gianna Scatchell
                                    360 West Hubbard Street, Suite 1404
                                    Chicago, Illinois 60654
                                    gia@lawfirm.gs

                                    K. Austin Zimmer
                                    Del Galdo Law Group, LLC
                                    1441 South Harlem Avenue
                                    Berwyn, Illinois 60402
                                    zimmer@dlglawgroup.com

                                    Michael Bersani
                                    Hervas, Condon & Bersani, P.C.
                                    333 W. Pierce Road, Suite 195
                                    Itasca, Illinois 60143-3156
                                    mbersani@hcbattorneys.com


                                            /s Jeffrey S. Fowler




                                               4
